UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
JOSE RODRIGUEZ,

                        Plaintiff,
                                               ORDER
            -against-                          19-CV-4489(JS)(AKT)

NASSAU COUNTY CORRECTIONAL CENTER,
CAPT. DONAHUE,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Jose Rodriguez, pro se
                    18007479
                    Nassau County Correctional Center
                    100 Carman Avenue
                    East Meadow, New York 11554

For Defendants:         No appearances.

SEYBERT, District Judge:

            On July 29, 2019, incarcerated pro se plaintiff Jose

Rodriguez (“Plaintiff”) filed a Complaint in this Court.               However,

Plaintiff   did   not   remit   the   filing   fee    nor   did   he   file   an

application to proceed in forma pauperis.            Accordingly, by Notice

of Deficiency dated August 5, 2019 (the “Notice”), Plaintiff was

instructed that, in order for his case to proceed he must, within

fourteen (14) days, either remit the filing fee or file the

enclosed application to proceed in forma pauperis and Prisoner

Litigation Authorization form (“PLRA”).         (See Notice, D.E. 2.)

            On August 13, 2019 the Notice was returned to the Court,


                                      1

marked “Return to Sender”, “Unable to Forward”, and “Discharged”.

(See D.E. 6.)    To date, Plaintiff has not updated his address nor

has he paid the filing fee or has he filed an application to

proceed in forma pauperis.    Accordingly, it appears that Plaintiff

is no longer interested in pursuing this case and it is thus

DISMISSED WITHOUT PREJUDICE pursuant to Federal Rule of Civil

Procedure 41(b).    The Clerk of the Court is directed to CLOSE this

case and to mail a copy of this Order to the pro se Plaintiff.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.     See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).


                                       SO ORDERED.


                                       /s/ JOANNA SEYBERT______
                                       JOANNA SEYBERT, U.S.D.J.

Dated:    October   10 , 2019
          Central Islip, New York




                                   2

